Judgment of the Supreme Court, New York County (Howard E. Bell, J.), rendered May 14, 1986, which convicted defendant Roberto Vega, after a jury trial, of criminal sale of a controlled substance in the third degree (Penal Law §220.39 [1]), criminal possession of a controlled substance in the third degree (Penal Law §220.16 [1]), and criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03), and sentenced him to *287concurrent indeterminate terms of from 4*A to 9 years on the first two counts and a definite one-year term on the last count, unanimously modified, on the law, to dismiss the charge of criminal possession of a controlled substance in the seventh degree and, except as so modified, affirmed.
The parties agree that the charge of criminal possession of a controlled substance in the seventh degree was an inclusory concurrent count and that it should have been dismissed in light of defendant’s conviction of criminal possession of a controlled substance in the third degree (see, CPL 300.40 [3] M).
The other points raised on the appeal have been considered and found to be without merit. Concur — Murphy, P. J., Ross, Asch, Rosenberger and Smith, JJ.